¶ 24. SHIRLEY S. ABRAHAMSON, C.J.
(<dissenting) I agree with the referee and the justices joining the per curiam opinion that Attorney Bridget Boyle committed 11 counts of misconduct involving three clients. She failed to perform services for her clients. She engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation. She failed to cooperate with the OLR investigations into her work. I also note, as did the per curiam, that in 2008 Attorney Boyle was privately reprimanded for misconduct in failing her clients. Furthermore, I agree that earlier this year the federal Seventh Circuit Court of Appeals disbarred Attorney Boyle from further practice in that court for her ndonment of her client in a criminal case.
¶ 25. The per curiam imposes a 60-day period of suspension from the practice of law in the present case. Any suspension from the practice of law imposes a serious hardship on an attorney, teaches a lesson that should be remembered, and serves to protect the public. Nevertheless, I disagree with the 60-day suspension imposed in the present case.
*103¶ 26. As a result of the per curiam opinion, Attorney Boyle will be able to resume the practice of law in Wisconsin with the passage of 60 days. She will not have to make any showing that she has taken steps to avoid similar misconduct in the future.
¶ 27. Any discipline imposed on Attorney Boyle should, in my opinion, require her to demonstrate to this court, before she resumes practice, that she has made efforts to remedy the causes of her repeated failures to serve her clients. Attorney Boyle must demonstrate that she is competent to practice law.
¶ 28. For the reasons set forth, I dissent. I conclude that a 60-day period of discipline, with automatic re-admission to the practice of law, is not adequate to protect the public in the present case.
¶ 29. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.